323 F.2d 1005
A. C. KING et al., Appellants,v.ATLANTIC COAST LINE RAILROAD COMPANY et al., Appellees.
No. 20299.
United States Court of Appeals Fifth Circuit.
November 6, 1963.
Rehearing Denied December 11, 1963.

Appeal from the United States District Court for the Middle District of Florida; Bryan Simpson, Chief Judge.
Ernest D. Jackson, Sr., Jacksonville, Fla., for appellants.
William H. Adams, III, Jacksonville, Fla., Richard R. Lyman, Toledo, Ohio, William H. Maness, Jacksonville, Fla. (Mahoney, Hadlow, Chambers & Adams, Jacksonville, Fla., Mulholland, Hickey & Lyman, Toledo, Ohio, of counsel), for appellees.
Before TUTTLE, Chief Judge, and JONES and BELL, Circuit Judges.
PER CURIAM.


1
The appellants, who were employees of the appellee Railroad Company, brought a suit against the Railroad and a Union, of which the appellants were members, claiming that the Railroad and the Union had unlawfully abolished their jobs. The district court denied relief and this Court affirmed. Britton v. Atlantic Coast Line Railroad Company, 5th Cir. 1962, 303 F.2d 274. In remanding to the district court, this Court authorized the filing of an amended complaint. The amended complaint was filed. Motions for summary judgment were made by the Railroad and the Union. The district court granted summary judgment against the appellants, holding, as it and this Court had held on the former appeal, that exclusive jurisdiction was in the Railway Adjustment Board. We see no difference between the factual situation under the original complaint and that which is before us on this appeal as would call for a different result than was reached when the cause was before us earlier. The judgment of the district court is


2
Affirmed.